DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Specification
The disclosure is objected to because of the following informalities: In claim 29, l. 5, “diffusor” should be spelled “diffuser” for consistency. Appropriate correction is required.
Recapture
Claims 21-27 and 30 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
New claim 21 is broader in scope than the original patent claims
New claim 21 is broader than original claim 1 in at least one respect because it does not include:
	a portion of the first inner circumferential surface of the first diffuser part and a portion of the second inner circumferential surface of the second diffuser part are adjacent to each other,	the portion of the first inner circumferential surface of the first diffuser part is inclined at at least one first inclination angle from among the first inclination angles of the first diffuser part,	the portion of the second inner circumferential surface of the second diffuser part is inclined at at least one second inclination angle from among the second inclination angles of the second diffuser part,	the at least one first inclination angle from among the first inclination angles of the first diffuser part is smaller than at least one other first inclination angle from among the first inclination angles of the first diffuser part, and the at least one second inclination angle from among the second inclination angles of the second diffuser part is smaller than at least one other second inclination angle from among the second inclination angles of the second diffuser part.” (emphasis added)
New claim 21 is also broader than original claim 14 in at least one respect because it does not include “the inclination angle of the respective diffuser part has a minimum value at first portions of the inner circumferential surfaces where the pair of diffuser parts are adjacent to each other.”
Subject matter surrendered in the original prosecution
In parent application 15/101,387, a non-final rejection, mailed 09/23/2016, included a rejection of claims 1, 2, 9, 16, and 17 as obvious over prior art. In the 12/23/2016 response, the applicant amended cancelled claims 1-20 and added new claims 21-40. Newly added independent claims 21 and 34 eventually issued as patent claims 1 and 14. Relative to cancelled independent claims 1, 16, and 19, newly added independent claims 21 and 34 included the following new subject matter:	Claim 21: “an inclination angle among the inclination angles of the first diffuser part and an inclination angle among the inclination angles of the second diffuser part, at a first position in which the first diffuser part is adjacent to the second diffuser part, each are smaller than an inclination angle among the inclination angles of the first diffuser part at a second position arranged in a circumferential direction of the first diffuser part and an inclination angle among the inclination angles of the second diffuser part at a third position arranged in a circumferential direction of the second diffuser part.” (emphasis added)	Claim 34: “the pair of diffuser parts have inclination angles that are varied along circumferential directions of the pair of diffuser parts with respect to the rotation shafts of the pair of fans, and the inclination angles of the pair of diffuser parts each have minimum values at a first position in which the pair of diffuser parts are adjacent to each other.” (emphasis added)
On pp. 7 and 8 of the Remarks in the 12/23/2016 response, the applicant stated that the art rejections should be withdrawn because the prior art cited in the 09/23/2016 office action does not recite the limitation not included in claim 21, quoted in item 6 above.
These new limitations (item 6 above) were further amended in subsequent responses and were issued with the limitations listed in items 4 and 5 above. Nonetheless, in their final forms, the new limitations required that portions of the first and second diffusers where the diffusers are adjacent either (a) have inclination angles smaller than other inclinations angles of the diffuser parts or (b) the inclination angle of the respective diffuser part has a minimum value. Since these limitations were added to overcome prior art rejections, they are considered to be surrendered subject matter.
The broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution
Comparing broadened aspects of new claim 21 (items 4 and 5 above) to the surrendered subject matter (items 6-8 above), new claim 21 does not require either of limitations listed in item 8 above, which limitations were added to overcome art rejections.
Whether claim 21 was materially narrowed in other respects with respect to the original claims
New claim 21 retains some of the elements of the surrendered limitation (pairs of fans, bell mouth parts, diffuser parts) but not others, as discussed above. Thus, the surrendered subject matter has not been entirely eliminated. Accordingly, it must be determined whether the retained portion materially narrows original claim and avoids recapture. See MPEP §1412.02(I)(C).
Since the prior art of record, such as US Patent Pub. No. 2013/0239605 to Oh in view of US Patent Pub. No. 2013/0125579 to Okazawa, which are discussed in the office action mailed 02/11/2021, shows that the retained limitation of pairs of fans, bell mouth parts, diffuser parts was well known in the art, recapture has not been avoided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873. The examiner can normally be reached on 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARA S CLARKE/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/
		Russell D. Stormer
		Primary Examiner, Art Unit 3993

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993